Name: Decision of the EEA Joint Committee No 28/95 of 19 May 1995 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: economic policy;  organisation of transport;  maritime and inland waterway transport;  European construction;  industrial structures and policy
 Date Published: 1995-09-28

 28.9.1995 EN Official Journal of the European Communities L 231/59 DECISION OF THE EEA JOINT COMMITTEE No 28/95 of 19 May 1995 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Regulation (EC) No 3039/94 of 14 December 1994 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 45 (Commission Regulation (EEC) No 1102/89) of Annex XIII to the Agreement before the adaptation:  394 R 3039: Commission Regulation (EC) No 3039/94 of 14 December 1994 (OJ No L 322, 15. 12. 1994, p. 11). Article 2 The texts of Regulation (EC) No 3039/94 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision are authentic. Article 3 This Decision shall enter into force on 1 June 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 May 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 322, 15. 12. 1994, p. 11.